Exhibit 10.1

 

LOGO [g608783freight.jpg]

 

 

October 4, 2013

Joseph E. McNeely

FreightCar America Inc.

Two North Riverside Plaza, Suite 1300

Chicago, IL 60606

Dear Joe,

I am very pleased to offer you the position of President and Chief Executive
Officer of FreightCar America, Inc., reporting to the Board of Directors. Your
official start date in this new role will be October 4, 2013.

Your annual salary in this new role will be $400,000. You will continue to be
eligible to participate in the Company’s salaried management annual incentive
bonus program (the “Program”) with a target annual bonus of 100% of annual base
salary; and if you achieve superior performance with respect to the Program’s
financial and personal goal(s), your annual bonus can increase to a maximum of
200% of annual base salary. Your annual bonus for 2013, if earned, will be
prorated to reflect the change in your base salary and target annual bonus,
effective as of October 4, 2013.

You will be granted an equity award on October 4, 2013 of 75,000 stock options
under the Company’s 2005 Long Term Incentive Plan, as amended and restated
May 17, 2013 (the “Plan”). The award will feature a three year ratable vesting
schedule that commences on the first anniversary of the award date, with
subsequent vesting on the next two consecutive award anniversary dates.
Additional specific terms and conditions are contained in the attached award
agreement.

You will continue to receive periodic consideration for participation in the
Plan. You will continue to be eligible to participate in all applicable Company
benefit plans available to senior management, as outlined in our Salaried
Employee Guide, as amended.

You will continue your eligibility in the FreightCar America, Inc. Executive
Severance Plan under the same terms and conditions in effect when you became
eligible on September 13, 2010, except that in the event of your termination by



--------------------------------------------------------------------------------

the Company without “Cause” within 24 months following the consummation of a
“Change in Control” or your resignation for “Good Reason” (each as defined in
the Executive Severance Plan), modifications will apply as follows: Article
3.3(b), base salary will continue for 24 months following the date of
termination; Article 3.3(c), two equal payments will be made, calculated as
described in Article 3.3(c), with the first payment being made on the first
March 15 following the year of termination and the second payment being made on
the second March 15 following the year of termination; and Article 3.3(d),
participation in the Company’s group health plan will continue for 24 months.

Employment with the Company is for no specific period of time. Your employment
with the Company continues to be “at will,” meaning that either you or the
Company may terminate your employment at any time and for any reason, with or
without cause. Any contrary representations that may have been made to you are
superseded by this offer letter. This is the full and complete agreement between
you and the Company; provided, however, that to the extent not inconsistent with
any term of this letter, all terms and conditions still in effect as of the date
of this offer letter that you expressly agreed to in your “Terms of Employment”
letter dated August 27, 2010 (including but not limited to the restrictive
covenants contained in Section 8 therein), are expressly incorporated herein,
remain in effect and are not superseded or voided by this letter. Although your
job duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you, me, and the FCA Board of Directors (or a designee of the Board of
Directors).

All forms of compensation referred to in this letter are subject to reduction to
reflect withholding for applicable income, payroll and other taxes.
Additionally, all forms of compensation referred to in this letter are subject
to reductions determined by the Company that is applicable to all or certain
groups of employees.

Please sign a copy of this letter and return it to me as soon as possible. If
you should have any questions, please feel free to contact me.

Joe, this is an excellent opportunity for you. All of the Directors look forward
to your leading our Company to future growth and success. I look forward to
working with you in your new role.



--------------------------------------------------------------------------------

Sincerely,

/s/ William D. Gehl

Chairman of the Board

Accepted By: /s/ Joseph E. McNeely

Date: October 4, 2013